Citation Nr: 0710934	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-03 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder, claimed as secondary to a service-connected right 
shoulder disability.

2.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to a service-connected right 
shoulder disability.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neck disorder.

5.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right knee disorder.

6.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a neck disorder.

7.  Entitlement to a rating in excess of 10 percent under the 
provisions of 38 U.S.C.A. § 1151 for status/post left 
shoulder incision site surgery residuals with staph infection 
requiring irrigation and debridement, identified as painful 
scar.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
September 1966.

This claim is on appeal from the Portland, Oregon, Department 
of Veterans Affairs (VA) Regional Office (RO).

For procedural clarification purposes, the veteran 
essentially presents alternative contentions.  In August 
2001, he filed claims for, among other things, entitlement to 
service connection for left shoulder and knees secondary to 
his service-connected right shoulder disability, and PTSD.  
In March 2002, while the above claims were still on appeal, 
he claimed entitlement to compensation under the provisions 
of § 1151 for, among other things, right knee, shoulders, and 
neck.  

The veteran subsequently underwent surgery on his left 
shoulder and was granted benefits under the provisions of 
§ 1151 for status/post left shoulder incision site surgery 
residuals.  The most recent VA examination on record was 
unable to assess whether he had any further impairment of his 
left shoulder.  As such, a more recent examinations is needed 
and this issue is addressed in the remand section.  The 
remaining claims under the provisions of § 1151 will be 
considered as part of the decision.

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for status/post left shoulder incision 
site surgery residuals is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left shoulder disorder was not manifest during service; 
the veteran's current left shoulder disability is unrelated 
to service.

2.  Left shoulder symptomatology was not identified until 
1993. 

3.  The evidence does not show that left shoulder disability 
is related to his service-connected right shoulder disease or 
injury.

4.  A right shoulder disorder was not manifest during 
service; the veteran's current right shoulder disability is 
unrelated to service.

5.  Right knee symptomatology was not identified until the 
early 1990s. 

6.  The evidence does not show that right knee disability is 
related to service-connected right shoulder disease or 
injury.

7.  Service medical records show no evidence of symptoms 
consistent with PTSD. 

8.  The medical evidence fails to establish that the veteran 
has a current diagnosis of PTSD.

9.  The Board denied a claim for a neck disorder as secondary 
to a service-connected right shoulder disability in January 
1999.  This decision represents the last final disallowance 
for a claim for a neck disorder.

10.  Evidence received since the Board's January 1999 
decision does not relate to an unestablished fact or raise a 
reasonable possibility of substantiating the claim.

11.  In March 2002, the veteran fell on the skywalk between a 
VA medical facility and a private hospital.  

12.  The veteran complained of pain in the right knee, 
bilateral shoulders, and neck.

13.  The evidence of record does not establish that the 
veteran was hospitalization, or participating in medical or 
surgical treatment or examination at the time of the fall.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Disability due to a left shoulder disorder is not 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310 (2006).

3.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.303 (2006).

4.  Disability due to a right knee disorder is not 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310 (2006).

5.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).

6.  The evidence submitted subsequent to the Board's January 
1999 decision denying the claim for entitlement to service 
connection for a neck disorder is not new and material and 
the claim is not reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).

7.  The criteria for compensation under the provisions of 
38 U.S.C.A. § 1151 for a right knee disorder have not been 
met.  38 U.S.C.A. §§ 1151, 5103(a), 5103A (West 2002).

8.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a neck disorder have not 
been met.  38 U.S.C.A. §§ 1151, 5103(a), 5103A (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310 (2006).  Any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, should also be compensated.  
Allen v. Brown, 7 Vet. App. 439 (1995).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.  

Although there was an amendment to 38 C.F.R. § 3.310 (71 Fed. 
Reg. 52744 (Sept. 7, 2006)), effective October 10, 2006, the 
veteran filed his claim prior to the effective date of the 
change.  The more liberal version is applicable to the appeal 
as the new version would have impermissible retroactive 
effect.  See VAOGCPRES 7-2003. 

Initially, the Board notes that although the veteran served 
during a time of war, he does not allege that his claimed 
service-connected disabilities began in combat, and, 
therefore, 38 U.S.C.A. § 1154(b), pertaining to proof of 
service incurrence or aggravation of a disease or injury in 
the case of a veteran who engaged in combat with the enemy, 
is not for application. 

Left Shoulder

The veteran contends, in essence, that he is entitled to 
service connection for a left shoulder disorder due to 
overuse as a result of his service-connected right shoulder 
disability.  In the alternative, he asserts that he injured 
his left shoulder as a result of a fall at a VA medical 
facility and should be granted benefits.  The Board will also 
consider whether the veteran is entitled to direct service 
connection.

Service medical records reflect no complaints of, treatment 
for, or a diagnosis related to a left shoulder disorder.  In 
April 1965, he injured his right shoulder (already service-
connected) but there was no indication of any left shoulder 
involvement.  An August 1966 separation examination reflects 
a normal clinical evaluation of the veteran's upper 
extremities.  Therefore, the Board finds no evidence of a 
chronic left shoulder disorder during service.

A January 1979 X-ray of the left shoulder (done for 
comparison purposes to the right shoulder) was within normal 
limits.  A March 1992 VA orthopedic examination focused 
primarily on the veteran's right shoulder symptomatology.  He 
had no complaints related to the left shoulder.  The upper 
extremities were reported to be "okay" except for 
occasional numbness and crepitation on the right.  

In May 1993, the veteran sought treatment for left shoulder 
pain after a fall two weeks previously.  A May 1993 X-ray of 
the left shoulder reported "no significant bone or joint 
abnormality noted."  In November 1993, he complained of 
tenderness in the left shoulder but no assessment was made.  
Outpatient treatment records reflect on-going pain associated 
with the left shoulder, and many other orthopedic areas as 
well.  In June 1995, he underwent a work-up for fibromyalgia. 

In June 2000, the veteran's complaints of left shoulder pain 
were attributed to biceps tendonitis.  In April 2001, he 
complained of neck and back pain.  Muscle strength was 5/5 in 
the upper extremities and he had no complaints related to the 
left shoulder.  In February 2002, it was reported that the 
veteran fell the previous December (2001) and hurt his left 
shoulder when he caught himself (transcribed note is badly 
misspelled).  The clinical assessment was rotator cuff tear.  

In March 2002, the veteran reported persistent pain in the 
left shoulder making it difficult to sleep.  As discussed 
below, he fell while at the medical facility for this 
appointment.  The following day, he sought medical treatment 
and complained of, among other things, hurting his shoulders 
as a result of the fall.  He filed a claim for a right knee 
disorder (among other things) under the provisions of § 1151 
shortly thereafter.  This issue is discussed separately 
below.  

In mid-April 2002, he underwent left shoulder rotator cuff 
surgery.  In January 2004, he underwent a distal clavicle 
excision and developed a deep wound infection.  Outpatient 
treatment records reflect on-going complaints of left 
shoulder pain.  

At this time, there is no competent supporting evidence of a 
left shoulder disorder during service.  Rather, at time of 
separation from service, the veteran's upper extremities were 
normal.  The Board finds that such contemporaneous evidence 
is more probative than any assertion that he had left 
shoulder manifestations during service.  In addition, 
symptoms associated with the left shoulder were first 
reported in 1993, many years after discharge and were 
associated with a fall.

In this case, the Board emphasizes the multi-year gap between 
discharge from service and initial reported symptoms related 
to the left shoulder (27-year gap).  Furthermore, when 
treated in May 1993, the veteran reported a two week history 
of problems.  He did not report an in-service history of left 
shoulder difficulty.  His silence, when otherwise reporting 
extensive histories constitutes negative evidence.  As such, 
the evidence does not support the claim based on continuity 
of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).  

Moreover, service connection may be granted when a medical 
nexus is established between the claimed disorder and 
service.  Significantly, none of the treating or examining 
physician have attributed his left shoulder disorder to 
active service.  Therefore, the competent evidence of record 
does not support the veteran's claim on a direct basis.

Next, in July 2004, the veteran underwent a VA examination to 
specifically address the issue of secondary service-
connection.  After a review of the extensive medical records 
and an examination of the veteran, the examiner concluded 
that the veteran's left shoulder condition was not directly 
secondary to his service-connected right shoulder condition.  

Rather, the examiner attributed the veteran's left shoulder 
condition to a non-service injury, which developed 
complications as a result of a surgical intervention.  A 
reasonable reading of the examiner's report is that the 
veteran's left shoulder disorder was, in fact, not related to 
a service-connected right shoulder disability.  

In assigning high probative value to this report, the Board 
notes that the examiner had the veteran's extensive medical 
records for review, obtained a reported history from the 
veteran, and conducted a complete examination.  There is no 
indication that the VA examiner was not fully aware of the 
veteran's past medical history or that he misstated any 
relevant fact.  Therefore, the Board finds the VA examiner's 
opinion to be of great probative value.

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the treatment records, and 
the VA examination reports, in light of the applicable law, 
and finds that equipoise is not shown and the benefit of the 
doubt rule does not apply.  As the weight of evidence fails 
to support the veteran's claim, the Board is unable to grant 
the benefit sought. 

Parenthetically, the extent to which the veteran's left 
shoulder condition is related to VA surgical intervention is 
addressed separately in the Remand section.  

Right Knee

The veteran contends that he is entitled to service 
connection for a right knee disorder as secondary to his 
service-connected right shoulder disability.  The Board will 
also consider whether he is entitled to direct service 
connection.

Service medical records reflect no complaints of, treatment 
for, or a diagnosis related to a right knee.  An August 1966 
separation examination reflects a normal clinical evaluation 
of the veteran's lower extremities.  Therefore, the Board 
finds no evidence of a chronic right knee disorder during 
service.

At the March 1992 VA orthopedic examination, the veteran 
related a past history of one orthopedic procedure on the 
right knee in 1970 but that the right knee was "okay now."  
As the examination focused on the right shoulder, there was 
no assessment made regarding the right knee.  In an April 
1994 examination, he related a 25-year history of problems 
with his right knee, dating the complaints to 1969, several 
years after military discharge.  In a March 1995 physical 
therapy note (for elbow treatment) he reported that his right 
knee was swelling and locking up at night.  Outpatient 
treatment records reflect occasional right knee complaints.  

In March 2002, the veteran fell at a VA medical facility and 
reported that he twisted his knee.  An X-ray showed 
degenerative joint disease but no acute fracture.  He filed a 
claim for a right knee disorder under the provisions of 
§ 1151 shortly thereafter and this issue is discussed 
separately below.  In an April 2002 pre-op assessment, he 
complained of a 3 month history of right knee stiffness and 
reported that he used a right leg brace.  Additional right 
knee follow-up care focused on the injury sustained in the 
fall.

At this time, there is no competent supporting evidence of a 
right knee disorder during service.  Rather, at time of 
separation from service, the veteran's lower extremities were 
normal.  The Board finds that such contemporaneous evidence 
is more probative than any assertion that he had right knee 
manifestations during service.  

Furthermore, when seen in March 1992, the veteran reported a 
history of a right knee procedure in 1970, 4 years after 
military discharge.  In an April 1994 examination, he dated 
right knee problems to 1969.  At no time did he report an in-
service history of right knee difficulty.  His silence, when 
otherwise reporting extensive histories constitutes negative 
evidence.  Moreover, no treating or examining physician has 
related the veteran's right knee symptomatology to military 
service.  

Similarly, to the extent that the veteran claims a right knee 
injury as secondary to his service-connected right shoulder 
disability, his assertions are unsupported and are not 
competent.  A review of the evidence reflects that no medical 
professional has established such a relationship.  In 
addition, except in communications to VA, the veteran has 
never reported such a relationship to any medical examiner.  
He has consistently maintained that he had an orthopedic 
procedure, sometimes related as a meninescetomy, in 1969 or 
1970, some 3 or 4 years after discharge.  He has never 
directly related it to military service, nor has he 
associated his more recent right knee complaints to his 
service-connected right shoulder disability.  Therefore, the 
claim for a right knee disorder is denied.

PTSD

The veteran maintains that he is entitled to service 
connection for PTSD.  He asserted that he has been diagnosed 
with PTSD and received medication.

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) medical evidence establishing a link 
between current symptoms and an in-service stressor, and 
(iii) credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2006).  

The Veterans Claims Court held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d), (f); see 
also Gaines v. West, 11 Vet. App. 113 (1998) (determination 
of whether veteran engaged in combat with enemy is 
particularly significant in PTSD cases).  

Under the regulations, if the "claimed stressor [was] not 
combat related, a veteran's lay testimony regarding in-
service stressors [was] insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304.  

After a review of the medical evidence, the Board concludes 
that the veteran's claim for service connection for PTSD must 
be denied.  Significantly, service connection for PTSD 
requires a diagnosis of PTSD.  In this case, a diagnosis of 
PTSD has never been confirmed.  
 
Service medical records reflect no complaints of, treatment 
for, or a diagnosis related to a psychiatric disorder.  An 
August 1966 separation examination reflects a normal 
psychiatric evaluation.  Therefore, the Board finds no 
evidence of a chronic psychiatric disorder during military 
service.

Outpatient treatment records reflect complaints of 
depression, for which the veteran is already service-
connected.  In April 1993, he was diagnosed with an anxiety 
disorder.  In March 1995, a consultation was ordered to 
evaluate depression and PTSD.  An April 1995 report reflected 
a diagnosis of anxiety with depressive features but no PTSD. 

In the April 2002 pre-op assessment, the veteran reported 
that he had been diagnosed with paranoid schizophrenia and 
PTSD and was on medication.  However, an April 2002 
assessment by his primary care provider noted diagnoses of 
on-going anxiety and depression, but PTSD was not reported.

A review of outpatient treatment records reflects occasional 
mention of an assessment of PTSD; however, on each occasion, 
the diagnosis is reported as based on the medical history 
provided by the veteran.  The Board is not obligated to 
accept medical opinions premised on the veteran's recitation 
of medical history.  See Godfrey v. Brown, 8 Vet. App. 113 
(1995). 

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence, and a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995). 

The Board has weighed the veteran's reported history of PTSD 
against several psychiatric assessments finding no diagnosis 
of PTSD and places more probative value on the psychiatric 
assessments.  The veteran is competent to state his feelings 
but he is not competent to establish a medical diagnosis.

In sum, post-service competent evidence is devoid of 
complaints of, treatment for, or diagnosis of PTSD.  Because 
the evidence of record does not establish the first element 
of the claim (a diagnosis of PTSD), the claim is, 
necessarily, denied.

II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for a 
Neck Disorder

Unappealed rating decisions are final; however, a claim may 
be reopened by submission of new and material evidence.  When 
a veteran seeks to reopen a claim based on new evidence, VA 
must first determine whether the additional evidence is 
"new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluated the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (effective in August 2001).  As the veteran filed 
his claim in January 2002, this version of 38 C.F.R. 
§ 3.156(a) is applicable in this case.

Historically, the Board denied a claim for a neck condition 
secondary to a service-connected right shoulder disability in 
January 1999.  In part, the VA considered service medical 
records showing no neck injury and a VA medical opinion 
finding no relationship between the veteran' neck complaints 
and the shoulder problem (see VA opinion dated April 15, 
1996).  The Board's January 1999 decision represents the last 
final disallowance of entitlement to service connection for a 
neck disorder on a secondary basis. 

In January 2002, the veteran again filed a claim for a neck 
disorder secondary to a service-connected right shoulder 
disability.  The claim was denied on the basis that no new 
and material evidence had been submitted.  He appeals.

In support of his claim, the veteran submitted extensive 
medical records, including records from SSA (all VA records 
already on file).  In April 2001, he complained of neck and 
back pain.  The diagnosis was neck pain without symptoms of 
cervical radiculopathy.  Additional outpatient treatment 
records reflect complaints of neck pain.  However, this 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim or raise a reasonable possibility 
of substantiating the claim because it does not related the 
veteran's neck complaints to either active duty or to a 
service-connected right shoulder disease or injury.

Further, the Board has also considered the various written 
statements submitted by the veteran.  He lacks the medical 
expertise to offer an opinion as to the existence of medical 
causation of any current disability.  It follows then that 
such evidence (not competent) cannot service as a predicate 
to reopen the claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In sum, although the veteran continues to assert a 
relationship between his current neck disorder and a service-
connected right shoulder disability, the evidence is not 
material and the claim to reopen service connection for a 
neck disorder on a secondary basis is denied.



III.  Claims Under the Provisions of § 1151 for Right Knee 
and Neck

The veteran filed his claims in March 2002.  The relevant law 
provides that where any veteran shall have suffered an injury 
as a result of hospitalization, medical or surgical treatment 
or examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected.  38 U.S.C.A. § 1151 (West 2002).  In 
pertinent part, 38 U.S.C.A. § 1151 provides that a disability 
is a qualifying disability if: 

the disability  . . . was not the result 
of such veteran's own willful misconduct, 
and the disability . . . was caused by 
hospital care, medical or surgical 
treatment, or examination . . . and the 
proximate cause of the disability . . . 
was carelessness, negligence, lack of 
proper skill, error in judgment or 
similar instance of fault on the part of 
[VA] . . . or an event not reasonably 
foreseeable . . . .

A VA final rule provided regulations, in essence, codifying 
the requirements for benefits under 38 U.S.C. 1151(a).  This 
change became effective September 2, 2004.  69 Fed. Reg. 
46426 (Aug. 3, 2004) (including the codification of 38 C.F.R. 
§ 3.361 which applies to such claims filed on or after 
October 1, 1997, and revising 38 C.F.R. § 3.358 to state that 
the section only applied to claims filed before October 1, 
1997).    

Regulations now provide that benefits under 38 U.S.C. 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361.  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's, informed consent.  

To establish the proximate cause of an additional disability 
or death it must be shown that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination.  Whether 
the proximate cause of a veteran's additional disability or 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  

The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id. 

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  In 
addition, the Board may consider regulations not considered 
by the agency of original jurisdiction if the claimant is not 
prejudiced by the Board's action in applying those 
regulations in the first instance.  VAOPGCPREC 16-92 (July 
24, 1992); VAOPGCPREC 11-97 (Mar. 25, 1997).

This amended regulation merely codified the existing 
statutory provisions of 38 U.S.C.A. § 1151.  The language of 
the new regulation is not significantly different from the 
standard considered in the adjudication of the veteran's 
claim.  Therefore, the Board finds the veteran is not 
prejudiced by this decision.  See VAOPGCPREC 16-92; 
VAOPGCPREC 11-97; Bernard v. Brown, 4 Vet. App. 384 (1993).

The essential facts are not in dispute.  The veteran 
sustained a fall on the skywalk of a VA medical facility in 
March 2002, on a day when he was being evaluated by 
orthopedic services regarding upcoming left shoulder surgery.  
The day following the fall, he sought medical treatment and 
reported that he slipped on water on the floor because the 
roof of the skywalk was leaking.  A contemporaneous security 
report confirms the veteran's statements.  He complained of 
pain in the right knee, both shoulders, and neck.  

Physical examination the following day revealed an effusion, 
ecchymosis, and tenderness of the right knee.  The final 
diagnoses included acute contusion with ligamentous strain of 
the right knee, exacerbation of chronic pain in both 
shoulders, and exacerbation of chronic back and neck pain.  A 
knee immobilizer was applied, and rest, ice, compression, and 
elevation were advised.  The examining physician reflected 
that the veteran was already on abundant pain mediation for 
chronic pain and suspected that he may need additional doses 
for breakthrough pain.  The treating physician related that 
crutches would be indicated except that the veteran's 
bilateral shoulder pain precluded the safe use of crutches.

While the veteran fell at a VA medical facility and sustained 
an injury, that is not the end of the inquiry with respect to 
claims brought under the provisions of § 1151.  The law 
states that the disability must be "caused by hospital care, 
medical or surgical treatment or examination . . ."  

In resolving this issue, the Board looks to the guidance of 
Sweitzer v. Brown, 5 Vet. App. 503 (1993).  In Sweitzer, the 
Veterans Claims Court denied benefits, under 38 U.S.C. § 
1151, to an appellant who, while waiting to undergo a VA 
examination in a VA hospital, was injured when he was struck 
by a patient in a motorized wheelchair.  See id. at 506.   
The Veterans Claims Court there concluded that § 1151 "does 
not address disabilities that are merely coincidental with 
the receipt of VA treatment."  Id. at 505.  

The Veterans Claims Court, in addressing a dissenting judge's 
argument that the appellant was "within the 'control and 
authority of . . . VA'," that VA had a "'duty to insure his 
safety'," and that "[t]he reality is that the appellant 
would not have sustained an injury unless he had reported for 
the VA medical examination," concluded that "[s]uch 
notions, which do have hallowed status in the halls of tort 
law in general . . . , are not relevant . . . where the issue 
is the construction of a statute according veterans 
benefits."  Id. at 506.  The Court proceeded to observe that 
the appellant "might well have raised such legal theories in 
a suit against the United States under the Federal Tort 
Claims Act, 28 U.S.C.[] §§ 1346(b), 2672-2680, but that [that 
wa]s not the matter before [the Court]."  Id. at 506-07.  

In Loving v. Nicholson, 19 Vet. App. 96 (2005), the Veterans 
Claims Court expanded this concept to bar § 1151 claims even 
when the veteran was injured by a falling ceiling grate 
during the course of a VA examination.  Id. at 101.   The 
Court in Loving concluded that "the claimant sustained an 
injury during the course of a VA examination, but that the 
injury was coincidental to the examination and was not, based 
upon the evidence of record, caused by it."   Id. at 100 
(emphasis in original).

The fact that the veteran was physically present in the 
hospital does not, in and of itself, rise to the standards 
for as required by law.  In this case, he was neither under 
hospital care, or undergoing medical or surgical treatment or 
having an examination at the time of the fall.  He had just 
attended an orthopedic clinical visit but had left the 
clinical area and was on his way to visit a patient at a 
private hospital, apparently connected to the VA hospital by 
a skywalk.  

There is no competent evidence that VA hospital or medical 
care "caused" the veteran's injury when he fell.  The 
provisions of § 1151 require proof of causation in fact; that 
is, in order to be compensable under § 1151, a veteran's 
additional disability must have actually been caused by 
hospital care, medical or surgical treatment, or medical 
examination furnished by VA.  Because the Board finds that 
the veteran's complaints regarding additional disability was 
not "caused by [VA] hospital care, medical or surgical 
treatment, or examination," there is no need to reach the 
issue of foreseeability and the claim is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The veteran was notified of the VCAA as it applies to his 
present appeal by correspondence dated in June 2002 and May 
2004.  He has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in March 2003 and July 
2004.  The available medical evidence is sufficient for 
adequate determinations.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Even though the notice was inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for PTSD is denied.

The application to reopen a claim for service connection for 
a neck disorder is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
right knee disorder is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
neck disorder is denied.


REMAND

With respect to the claim of compensation for a left shoulder 
disorder based on the provisions of § 1151, the Board finds 
that a remand is needed.  For purposes of clarification, the 
veteran was injured when he fell at a VA medical facility in 
March 2002.  

Thereafter, the veteran filed a claim under the provisions of 
38 U.S.C.A. § 1151, to include an injury to his left 
shoulder.  However, prior to the fall (December 2001), he had 
fallen and torn his left shoulder rotator cuff and was being 
evaluated for surgery.  In April 2002, he underwent an open 
debridement and acromioplasty of the left shoulder.  He 
continued to complain of left shoulder pain.  

In January 2004, the veteran underwent a left clavicle 
excision for osteolysis and several weeks later developed a 
deep wound infection and underwent debridement.  In a July 
2004 VA examination, the examiner concluded that the 
veteran's left shoulder condition was not secondary to his 
right shoulder condition but was "from a non service injury 
which has developed complications as a result of surgical 
intervention at the Portland VA Medical Center."  The 
examiner further opined that:

[t]his veteran is currently in the 
postoperative state regarding surgical 
intervention to his left shoulder.  As 
such, he is not in a condition for 
determination of ultimate disability 
rating regarding his left shoulder.  It 
is recommended by this examiner that 
evaluation for left shoulder disability 
rating be deferred, if still indicated, 
until he has completely recovered from 
his recent surgical interventions.  
Because of the extent of the surgical 
intervention and the currently ongoing 
staphylococcus infection of the wound, 
his full recovery may take as much as a 
year.

No further examination of the left shoulder was undertaken.  
While the RO subsequently granted compensation benefits under 
the provisions of § 1151 for residual scarring of the deep 
wound infection, a current examination is needed to ascertain 
whether the veteran's surgery was performed in a way that was 
careless, negligent, with lack of proper skill, erroneous in 
judgment, or other similar instance of fault on the part of 
VA, or an event not reasonably foreseeable, which resulted in 
additional disability to the veteran's left shoulder (beyond 
that already considered for incisional scarring).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an examination for a medical opinion 
regarding whether carelessness, 
negligence, etc. was involved in the 
appellant's left shoulder surgeries.  The 
claims file should be made available to 
the examiner in connection with the 
examination.  Specifically, after 
reviewing the records and examining the 
appellant, the examiner should express 
opinions as to the following:

*	Did the appellant incur any 
additional disability, beyond a deep 
wound infection, as a result of left 
shoulder surgeries undertaken at a 
VA medical facility?  

*	What, if any, are the current 
manifestations of the appellant's 
additional disability as a result of 
the left shoulder surgeries?

*	If additional disability, beyond a 
deep wound infection, is shown was 
the cause of the additional 
disability the result of 
carelessness, negligence, lack of 
proper skill, error in judgment or 
similar instance of fault on the 
part of VA, or by an event not 
reasonably foreseeable.

2.  Thereafter, the RO should readjudicate 
the claim of entitlement to benefits under 
38 U.S.C.A. § 1151.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


